 



Exhibit 10.21

ISSUING AND PAYING AGENCY AGREEMENT

     This Agreement, dated as of March 23, 2005, is by and between Oracle
Corporation, a Delaware corporation (the “Issuer") and JPMorgan Chase Bank,
National Association (“JPMorgan").

1. APPOINTMENT AND ACCEPTANCE

     The Issuer hereby appoints JPMorgan as its issuing and paying agent in
connection with the issuance and payment of certain short-term promissory notes
of the Issuer (the “Notes"), as further described herein, and JPMorgan agrees to
act as such agent upon the terms and conditions contained in this Agreement.

2. COMMERCIAL PAPER PROGRAMS

     The Issuer may establish one or more commercial paper programs under this
Agreement by delivering to JPMorgan a completed program schedule (the “Program
Schedule"), with respect to each such program. JPMorgan has given the Issuer a
copy of the current form of Program Schedule and the Issuer shall complete and
return its first Program Schedule to JPMorgan prior to or simultaneously with
the execution of this Agreement. In the event that any of the information
provided in, or attached to, a Program Schedule shall change, the Issuer shall
promptly inform JPMorgan of such change in writing.

3. NOTES

     All Notes issued by the Issuer under this Agreement shall be short-term
promissory notes, exempt from the registration requirements of the Securities
Act of 1933, as amended, as indicated on the Program Schedules, and from
applicable state securities laws. The Notes may be placed by dealers (the
“Dealers") pursuant to Section 4 hereof. Notes shall be issued in either
certificated or book-entry form.

4. AUTHORIZED REPRESENTATIVES

     The Issuer shall deliver to JPMorgan a duly adopted corporate resolution
from the Issuer’s Board of Directors (or a duly authorized committee thereof)
authorizing the issuance of Notes under each program established pursuant to
this Agreement and a certificate of incumbency, with specimen signatures
attached, of those officers, employees and agents of the Issuer authorized to
take certain actions with respect to the Notes as provided in this Agreement
(each such person is hereinafter referred to as an “Authorized Representative").
Until JPMorgan receives any subsequent incumbency certificates of the Issuer,
JPMorgan shall be entitled to rely on the last incumbency certificate delivered
to it for the purpose of determining the Authorized Representatives. The Issuer
represents and warrants that each Authorized Representative may appoint other
officers, employees and agents of the Issuer (the “Delegates"), including
without limitation any Dealers, to issue instructions to JPMorgan under this
Agreement, and take other actions on the Issuer’s behalf hereunder, provided
that notice of the appointment of each Delegate is delivered to JPMorgan in
writing. Each such appointment shall remain in effect unless and until revoked
by the Issuer in a written notice to JPMorgan.

5. CERTIFICATED NOTES

     If and when the Issuer intends to issue certificated notes (“Certificated
Notes"), the Issuer and JPMorgan shall agree upon the form of such Notes.
Thereafter, the Issuer shall from time to time deliver to JPMorgan adequate
supplies of Certificated Notes which will be in bearer form, serially numbered,
and shall be executed by the manual or facsimile signature of an Authorized
Representative. JPMorgan will acknowledge receipt of any supply of Certificated
Notes received from the Issuer, noting any exceptions to the shipping manifest
or transmittal letter

 



--------------------------------------------------------------------------------



 



(if any), and will hold the Certificated Notes in safekeeping for the Issuer
with all due care in accordance with JPMorgan’s customary practices. JPMorgan
shall not have any liability to the Issuer to determine by whom or by what means
a facsimile signature may have been affixed on Certificated Notes, or to
determine whether any facsimile or manual signature is genuine, if such
facsimile or manual signature resembles the specimen signature attached to the
Issuer’s certificate of incumbency with respect to such Authorized
Representative, except for JPMorgan’s own negligence, willful misconduct or bad
faith. Any Certificated Note bearing the manual or facsimile signature of a
person who is an Authorized Representative on the date such signature was
affixed shall bind the Issuer after completion thereof by JPMorgan,
notwithstanding that such person shall have ceased to hold his or her office on
the date such Note is countersigned or delivered by JPMorgan.

6. BOOK-ENTRY NOTES

     The Issuer’s book-entry notes (“Book-Entry Notes") shall not be issued in
physical form, but their aggregate face amount shall be represented by a master
note (the “Master Note") in the form of Exhibit A executed by the Issuer
pursuant to the book-entry commercial paper program of The Depository Trust
Company (“DTC”). JPMorgan shall maintain the Master Note with all due care in
safekeeping, in accordance with its customary practices, on behalf of Cede &
Co., the registered owner thereof and nominee of DTC. As long as Cede & Co. is
the registered owner of the Master Note, the beneficial ownership interest
therein shall be shown on, and the transfer of ownership thereof shall be
effected through, entries on the books maintained by DTC and the books of its
direct and indirect participants. The Master Note and the Book-Entry Notes shall
be subject to DTC’s rules and procedures, as amended from time to time. JPMorgan
shall not be liable or responsible for sending transaction statements of any
kind to DTC’s participants or the beneficial owners of the Book-Entry Notes, or
for maintaining, supervising or reviewing the records of DTC or its participants
with respect to such Notes. In connection with DTC’s program, the Issuer
understands that as one of the conditions of its participation therein, it shall
be necessary for the Issuer and JPMorgan to enter into a Letter of
Representations, in the form of Exhibit B hereto, and for DTC to receive and
accept such Letter of Representations. In accordance with DTC’s program,
JPMorgan shall obtain from the CUSIP Service Bureau a written list of CUSIP
numbers for Issuer’s Book-Entry Notes, and JPMorgan shall deliver such list to
DTC. The CUSIP Service Bureau shall bill the Issuer directly for the fee or fees
payable for the list of CUSIP numbers for the Issuer’s Book-Entry Notes.

7. ISSUANCE INSTRUCTIONS TO JPMORGAN; PURCHASE PAYMENTS

     The Issuer understands that all instructions under this Agreement are to be
directed to JPMorgan’s Commercial Paper Operations Department. JPMorgan shall
provide the Issuer, or, if applicable, the Issuer’s Dealers, with access to
JPMorgan’s Money Market Issuance System or other electronic means (collectively,
the “System") in order that JPMorgan may receive electronic instructions for the
issuance of Notes. Electronic instructions must be transmitted in accordance
with the procedures furnished by JPMorgan to the Issuer or its Dealers in
connection with the System. These transmissions shall be the equivalent to the
giving of a duly authorized written and signed instruction which JPMorgan may
act upon without liability. In the event that the System is inoperable at any
time, an Authorized Representative or a Delegate may deliver written, telephone
or facsimile instructions to JPMorgan, which instructions shall be verified in
accordance with any security procedures agreed upon by the parties. JPMorgan
shall incur no liability to the Issuer in acting upon instructions believed by
JPMorgan in good faith to have been given by an Authorized Representative or a
Delegate. In the event that a discrepancy exists between a telephonic
instruction and a written confirmation, the telephonic instruction will be
deemed the controlling and proper instruction. JPMorgan may electronically
record any conversations made pursuant to this Agreement, and the Issuer hereby
consents to such recordings. All issuance instructions regarding the Notes must
be received by 1:00 P.M. New York time in order for the Notes to be issued or
delivered on the same day.

2



--------------------------------------------------------------------------------



 



(a) Issuance and Purchase of Book-Entry Notes. Upon receipt of issuance
instructions from the Issuer or its Dealers with respect to Book-Entry Notes,
JPMorgan shall transmit such instructions to DTC and direct DTC to cause
appropriate entries of the Book-Entry Notes to be made in accordance with DTC’s
applicable rules, regulations and procedures for book-entry commercial paper
programs. JPMorgan shall assign CUSIP numbers to the Issuer’s Book-Entry Notes
to identify the Issuer’s aggregate principal amount of outstanding Book-Entry
Notes in DTC’s system, together with the aggregate unpaid interest (if any) on
such Notes. Promptly following DTC’s established settlement time on each
issuance date, JPMorgan shall access DTC’s system to verify whether settlement
has occurred with respect to the Issuer’s Book-Entry Notes. Prior to the close
of business on such business day, JPMorgan shall deposit immediately available
funds in the amount of the proceeds due the Issuer (if any) to the Issuer’s
account at JPMorgan and designated in the applicable Program Schedule (the
“Account"), provided, that JPMorgan has received DTC’s confirmation that the
Book-Entry Notes have settled in accordance with DTC’s applicable rules,
regulations and procedures. JPMorgan shall have no liability to the Issuer
whatsoever if any DTC participant purchasing a Book-Entry Note fails to settle
or delays in settling its balance with DTC or if DTC fails to perform in any
respect.

(b) Issuance and Purchase of Certificated Notes. Upon receipt of issuance
instructions with respect to Certificated Notes, JPMorgan shall: (a) complete
each Certificated Note as to principal amount, date of issue, maturity date,
place of payment, and rate or amount of interest (if such Note is interest
bearing) in accordance with such instructions; (b) countersign each Certificated
Note; and (c) deliver each Certificated Note in accordance with the Issuer’s
instructions, except as otherwise set forth below. Whenever JPMorgan is
instructed to deliver any Certificated Note by mail, JPMorgan shall strike from
the Certificated Note the word “Bearer,” insert as payee the name of the person
so designated by the Issuer and effect delivery by certified or registered mail
to such payee or to such other person as is specified in such instructions to
receive the Certificated Note. The Issuer understands that, in accordance with
the custom prevailing in the commercial paper market, delivery of Certificated
Notes shall be made before the actual receipt of payment for such Notes in
immediately available funds, even if the Issuer instructs JPMorgan to deliver a
Certificated Note against payment. Therefore, once JPMorgan has delivered a
Certificated Note to the designated recipient, the Issuer shall bear the risk
that such recipient may fail to remit payment of such Note or return such Note
to JPMorgan. Delivery of Certificated Notes shall be subject to the rules of the
New York Clearing House in effect at the time of such delivery. Funds received
in payment of Certificated Notes shall be credited to the Account.

8. USE OF SALES PROCEEDS IN ADVANCE OF PAYMENT

     JPMorgan shall not be obligated to credit the Issuer’s Account unless and
until payment of the purchase price of each Note is received by JPMorgan. From
time to time, JPMorgan, in its sole discretion, may permit the Issuer to have
use of funds payable with respect to a Note prior to JPMorgan’s receipt of the
sales proceeds of such Note. If JPMorgan makes a deposit, payment or transfer of
funds on behalf of the Issuer before JPMorgan receives payment for any Note,
such deposit, payment or transfer of funds shall represent an advance by
JPMorgan to the Issuer to be repaid promptly, and in any event on the same day
as it is made, from the proceeds of the sale of such Note, or by the Issuer if
such proceeds are not received by JPMorgan.

3



--------------------------------------------------------------------------------



 



9. PAYMENT OF MATURED NOTES

     Notice that the Issuer will not redeem any Note on the relative Initial
Redemption Date (as defined in the applicable Extendible Commercial Note
Announcement) must be received in writing by JPMorgan by 11:00 A.M. New York
time on such Initial Redemption Date. On any other day when a Note matures or is
prepaid, the Issuer shall transmit, or cause to be transmitted, to the Account,
prior to 2:00 P.M. New York time on the same day, an amount of immediately
available funds sufficient to pay the aggregate principal amount of such Note
and any applicable interest due. JPMorgan shall pay the interest (if any) and
principal on a Book-Entry Note to DTC in immediately available funds, which
payment shall be made by net settlement of JPMorgan’s account at DTC. JPMorgan
shall pay Certificated Notes upon presentment. JPMorgan shall have no obligation
under the Agreement to make any payment for which there is not sufficient,
available and collected funds in the Account, and JPMorgan may, without
liability to the Issuer, refuse to pay any Note that would result in an
overdraft to the Account.

10. OVERDRAFTS

(a) Intraday overdrafts with respect to each Account shall be subject to
JPMorgan’s policies as in effect from time to time.

(b) An overdraft will exist in an Account if JPMorgan, in its sole discretion,
(i) permits an advance to be made pursuant to Section 8 and, notwithstanding the
provisions of Section 8, such advance is not repaid in full on the same day as
it is made, or (ii) pays a Note pursuant to Section 9 in excess of the available
collected balance in such Account. Overdrafts shall be subject to JPMorgan’s
established banking practices, including, without limitation, the imposition of
interest, funds usage charges and administrative fees, at rates previously
negotiated between the Issuer and JPMorgan. The Issuer shall repay any such
overdraft, fees and charges no later than the next business day, together with
interest on the overdraft at the rate established by JPMorgan for the Account,
computed from and including the date of the overdraft to the date of repayment.

11. NO PRIOR COURSE OF DEALING

     No prior action or course of dealing on the part of JPMorgan with respect
to advances of the purchase price or payments of matured Notes shall give rise
to any claim or cause of action by the Issuer against JPMorgan in the event that
JPMorgan refuses to pay or settle any Notes for which the Issuer has not timely
provided funds as required by this Agreement.

12. RETURN OF CERTIFICATED NOTES

     JPMorgan will in due course cancel any Certificated Note presented for
payment and return such Note to the Issuer. JPMorgan shall also cancel and
return to the Issuer any spoiled or voided Certificated Notes. Promptly upon
written request of the Issuer or at the termination of this Agreement, JPMorgan
shall destroy all blank, unissued Certificated Notes in its possession and
furnish a certificate to the Issuer certifying such actions.

13. INFORMATION FURNISHED BY JPMORGAN

     Upon the reasonable request of the Issuer, JPMorgan shall promptly provide
the Issuer with information with respect to any Note issued and paid hereunder,
provided, that the Issuer delivers such request in writing and, to the extent
applicable, includes the serial number or note number, principal amount, payee,
date of issue, maturity date, amount of interest (if any) and place of payment
of such Note.

4



--------------------------------------------------------------------------------



 



14. REPRESENTATIONS AND WARRANTIES

     The Issuer represents and warrants that: (i) it has the right, capacity and
authority to enter into this Agreement; and (ii) it will comply with all of its
obligations and duties under this Agreement. The Issuer further represents and
agrees that each Note issued and distributed upon its instruction pursuant to
this Agreement shall constitute the Issuer’s representation and warranty to
JPMorgan that such Note is a legal, valid and binding obligation of the Issuer,
and that such Note is being issued in a transaction which is exempt from
registration under the Securities Act of 1933, as amended, and any applicable
state securities law.

15. DISCLAIMERS

     Neither JPMorgan nor its directors, officers, employees or agents shall be
liable for any act or omission under this Agreement except in the case of gross
negligence or willful misconduct. IN NO EVENT SHALL JPMORGAN BE LIABLE FOR
SPECIAL, INDIRECT OR CONSEQUENTIAL LOSS OR DAMAGE OF ANY KIND WHATSOEVER
(INCLUDING BUT NOT LIMITED TO LOST PROFITS), EVEN IF JPMORGAN HAS BEEN ADVISED
OF THE LIKELIHOOD OF SUCH LOSS OR DAMAGE AND REGARDLESS OF THE FORM OF ACTION.
In no event shall JPMorgan be considered negligent in consequence of complying
with DTC’s rules, regulations and procedures. The duties and obligations of
JPMorgan, its directors, officers, employees or agents shall be determined by
the express provisions of this Agreement and they shall not be liable except for
the performance of such duties and obligations as are specifically set forth
herein and no implied covenants shall be read into this Agreement against them.
Neither JPMorgan nor its directors, officers, employees or agents shall be
required to ascertain whether any issuance or sale of any Notes (or any
amendment or termination of this Agreement) has been duly authorized or is in
compliance with any other agreement to which the Issuer is a party (whether or
not JPMorgan is also a party to such agreement).

16. INDEMNIFICATION

     The Issuer agrees to indemnify, defend and hold harmless JPMorgan, its
directors, officers, employees and agents (collectively, “indemnitees”) from and
against any and all liabilities, claims, losses, damages, penalties, costs and
expenses (including attorneys’ fees and disbursements) suffered or incurred by
or asserted or assessed against any indemnitee arising out of any of them acting
as the Issuer’s agent under this Agreement, except in respect of any indemnitee
for any such liability, claim, loss, damage, penalty, cost or expense resulting
from the gross negligence, bad faith or willful misconduct of such indemnitee.
The Issuer shall not be liable for any settlement of any proceeding effected
without its consent, and such consent shall not be unreasonably withheld, but if
settled with such consent or if there be a final judgment for the plaintiff, the
Issuer agrees to indemnify the indemnitees from and against any loss or
liability by reason of such settlement or judgment. This indemnity will survive
the termination of this Agreement.

17. OPINION OF COUNSEL

     The Issuer shall deliver to JPMorgan all documents it may reasonably
request relating to the corporate existence of the Issuer and authority of the
Issuer to enter into this Agreement, including, without limitation, an opinion
or opinions of counsel, substantially in the form of Exhibit C hereto.

18. NOTICES

     All notices, confirmations and other communications hereunder shall (except
to the extent otherwise expressly provided) be in writing and shall be sent by
first-class mail, postage prepaid, by telecopier or by hand, addressed as
follows, or to such other address as the party receiving such notice shall have
previously specified to the party sending such notice:

5



--------------------------------------------------------------------------------



 



     
If to the Issuer:
  Geri Westphal, Vice President and Assistant Treasurer

  c/o Delphi Asset Management Corporation

  6005 Plumas Street, Suite 202

  Reno, NV 89509-6000

  Telephone Number: 1-775-689-3402

  Fax Number: 1-775-828-6270
 
   
With copies to:
  Daniel Cooperman

  Senior Vice President, General Counsel and Secretary

  Oracle Corporation

  500 Oracle Parkway, Mailstop 5OP7

  Redwood Shores, CA 94065

  Telephone Number: 1-650-506-5500

  Fax Number: 1-650-506-7114

If to JPMorgan concerning the daily issuance and redemption of Notes:

              Attention: Commercial Paper Operations     227 West Monroe, 26th
Floor     Chicago, IL 60606

  Telephone:   (312) 267-5100

  Facsimile:   (312) 267-5202
 
        All other:   Attention: Commercial Paper Client Services     227 West
Monroe, 26th Floor     Chicago, IL 60606

  Telephone:   (312) 267-5044

  Facsimile:   (312) 267-5212

19. COMPENSATION

     The Issuer shall pay compensation for services pursuant to this Agreement
in accordance with the pricing schedules furnished by JPMorgan to the Issuer
from time to time and upon such payment terms as the parties shall determine.
The Issuer shall also reimburse JPMorgan for any fees and charges imposed by DTC
with respect to services provided in connection with the Book-Entry Notes.

20. BENEFIT OF AGREEMENT

     This Agreement is solely for the benefit of the parties hereto and no other
person (other than the indemnitee identified in Section 16) shall acquire or
have any right under or by virtue hereof.

21. TERMINATION

     This Agreement may be terminated at any time by either party by thirty
(30) days’ prior written notice to the other, but such termination shall not
affect the respective liabilities of the parties hereunder arising prior to such
termination, provided that JPMorgan shall continue acting as agent hereunder
until a successor agent has been appointed. If the Issuer has failed to appoint
a successor prior to the expiration of thirty (30) days following receipt of the
notice of resignation or removal of JPMorgan, JPMorgan, at the Issuer’s expense,
may petition any court of competent jurisdiction for the appointment of a
successor and any such resulting appointment shall be binding upon the Issuer.

6



--------------------------------------------------------------------------------



 



22. FORCE MAJEURE

     In no event shall JPMorgan be liable for any failure or delay in the
performance of its obligations hereunder because of circumstances beyond
JPMorgan’s control, including, but not limited to, acts of God, flood, war
(whether declared or undeclared), terrorism, fire, riot, strikes or work
stoppages for any reason, embargo, government action, including any laws,
ordinances, regulations or the like which restrict or prohibit the providing of
the services contemplated by this Agreement, inability to obtain material,
equipment, or communications or computer facilities, or the failure of equipment
or interruption of communications or computer facilities, and other causes
beyond JPMorgan’s control whether or not of the same class or kind as
specifically named above.

23. ENTIRE AGREEMENT

     This Agreement, together with the exhibits attached hereto, constitutes the
entire agreement between JPMorgan and the Issuer with respect to the subject
matter hereof and supersedes in all respects all prior proposals, negotiations,
communications, discussions and agreements between the parties concerning the
subject matter of this Agreement.

24. WAIVERS AND AMENDMENTS

     No failure or delay on the part of any party in exercising any power or
right under this Agreement shall operate as a waiver, nor does any single or
partial exercise of any power or right preclude any other or further exercise,
or the exercise of any other power or right. Any such waiver shall be effective
only in the specific instance and for the purpose for which it is given. No
amendment, modification or waiver of any provision of this Agreement shall be
effective unless the same shall be in writing and signed by the Issuer and
JPMorgan.

25. BUSINESS DAY

     Whenever any payment to be made hereunder shall be due on a day which is
not a business day for JPMorgan in New York City, then such payment shall be
made on JPMorgan’s next succeeding business day.

26. COUNTERPARTS

     This Agreement may be executed in counterparts, each of which shall be
deemed an original and such counterparts together shall constitute but one
instrument.

27. HEADINGS

     The headings in this Agreement are for purposes of reference only and shall
not in any way limit or otherwise affect the meaning or interpretation of any of
the terms of this Agreement.

28. GOVERNING LAW

     This Agreement and the Notes shall be governed by and construed in
accordance with the laws of the State of New York, without regard to the
conflict of laws provisions thereof.

29. JURISDICTION AND VENUE

     Each party hereby irrevocably and unconditionally submits to the
jurisdiction of the United States District Court for the Southern District of
New York and any New York State court located in the Borough of Manhattan in New
York City and of any appellate court from any thereof for the purposes of any
legal suit, action or proceeding arising out of or relating to this Agreement (a
“Proceeding"). Each party hereby irrevocably agrees that all claims in respect
of any Proceeding may be heard and determined in such Federal or New York State
court and irrevocably waives, to

7



--------------------------------------------------------------------------------



 



the fullest extent it may effectively do so, any objection it may now or
hereafter have to the laying of venue of any Proceeding in any of the
aforementioned courts and the defense of an inconvenient forum to the
maintenance of any Proceeding.

30. WAIVER OF TRIAL BY JURY

     EACH PARTY HEREBY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY PROCEEDING
ARISING OUT OF OR RELATING TO ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT.

31. ACCOUNT CONDITIONS

     Each Account shall be subject to JPMorgan’s account conditions, as in
effect from time to time, and furnished in writing to the Issuer.

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed on their behalf by duly authorized officers as of the day and year
first-above written.

              JPMORGAN CHASE BANK,   ORACLE CORPORATION   NATIONAL ASSOCIATION  
     
 
           
By:
      By:    

           
 
           
Name:
      Name:    

           
 
           
Title:
      Title:    

           
 
           
Date:
      Date:    

           

9



--------------------------------------------------------------------------------



 



EXHIBIT A

(DTC Master Note)

EXHIBIT B

(DTC Letter of Representations)

TO FOLLOW

AND

EXHIBIT C

(Form Of Opinion)

SEE DEALER AGREEMENT

 